Former appeal, 216 N.C. 535, 5 S.E.2d 717. Thereafter, defendant was tried at the January Term, 1940, of the Superior Court of New Hanover County upon a bill of indictment charging him with the crime of rape. There was verdict of guilty of rape as charged in the bill of indictment, upon which judgment of death by asphyxiation was pronounced and entered. Defendant gave notice, in open court, of appeal to Supreme Court, and was allowed to appeal in forma pauperis, and was given sixty days in which to serve statement of case on appeal. The assistant clerk of Superior Court certifies under seal of said court that no record of the case on appeal has been filed in the office of the clerk of the Superior Court; that the time allowed by the court for perfecting the appeal has expired and the appeal has not been perfected; and that the clerk has inquired of counsel for the defendant and has been informed by them that they do not intend to perfect the appeal. S. v. Stovall, 214 N.C. 695, 200 S.E. 426; S. v. Page,ante, 288, 7 S.E.2d 559.
The Attorney-General moves to docket and dismiss the appeal under Rule 17. After careful examination of the record now before us we find no apparent error. Hence the motion will be allowed. S. v. Page, supra; S. v.Hopkins, ante, 324, 7 S.E.2d 556; S. v. Flynn, ante, 345.
Judgment affirmed and appeal dismissed. *Page 564